Title: From Albert Gallatin to William Brown, 7 October 1808
From: Gallatin, Albert
To: Brown, William


                  
                     Sir. 
                     Treasury Department Octer. 7th 1808
                  
                  Your letter of August 26th has with its enclosures been laid before the President who has directed that the prosecutions which may have been instituted in relation to a supposed infraction of the embargo laws by the English brig Union should be discontinued. I enclose his instruction to that effect to the district Attorney; which you will be pleased to deliver to him. 
                  I am respectfully Sir your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               